Citation Nr: 1017382	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from November 1970 to 
November 1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2008 rating 
decision of the VA Regional Office in Waco, Texas that denied 
an evaluation in excess of zero percent for hypertension.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran had significant diastolic blood pressure 
readings of 100 or more and significant systolic blood 
pressure readings of 160 or more prior to being placed on 
continuous medication for control of hypertension.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, 
criteria for a 10 percent disability evaluation for 
hypertension are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he requires daily use of medication 
for control of service-connected hypertension and that this 
warrants a compensable evaluation.  He contends that if he 
were not on medication, his diastolic blood pressure readings 
would be predominantly 100 or more.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  The 
notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by letters dated in 
November 2007 and September 2008 that addressed the required 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Notice regarding the effective date elements of 
the claim was also sent to the Veteran in the initial 
communication. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For these reasons, the Board may proceed to decide 
the appeal.

The Board finds that the necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The record contains extensive private and 
military facility outpatient clinical data which have been 
thoroughly reviewed.  The Veteran was afforded a VA 
compensation and pension examination in January 2008 during 
the appeal period which is determined to be adequate for 
rating purposes.  The evidence in the claims folder, 
including his statements, which have been carefully 
considered.  He has not indicated that there is any 
outstanding evidence that has not been received or considered 
as to the claim on appeal.  The Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  It is, therefore, found that no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist in the development of the claim of 
entitlement to a compensable rating for hypertension.  As 
such, the claim is ready to be considered on the merits.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4 (2009).  The Board attempts to determine the 
extent to which the Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life and is based, as far as practicable, 
on average impairment of earning capacity in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.10 (2009).  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Consideration must also be given to 
a longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Hart v. Mansfield, 21. Vet. App. 505 (2007).

A 10 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent disability 
evaluation is assigned with diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
A 40 percent disability rating is in order with diastolic 
pressure predominantly 120 or more; and 60 percent with 
diastolic pressure predominantly 130 or more. 38 C.F.R. 
§ 4.104, Diagnostic Code 7101. 

Note (1) to Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm. 
38 C.F.R. § 4.104.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
4.3 (2009).

Factual Background and Legal Analysis

A claim for an increased rating for hypertension was received 
in November 2007.  The claims folder contains extensive 
military facility outpatient clinical records dating from 
service through 2007 which reflect that the appellant's blood 
pressure was taken numerous times over that period.  His 
diastolic readings were shown to generally range between the 
80s and low to mid 90s, while systolic readings hovered 
between the mid 130s and the 150s.  There were occasional 
systolic readings of over 160 on at least two occasions.  The 
record reflects, however, that in April 2004, when the 
Veteran was seen for a condition not pertinent to this 
appeal, he was noted to have a blood pressure reading of 
167/101.  Subsequent blood pressure readings fluctuated 
widely and included 169/96 in August 2004, 158/104 in 
December 2004, and 175/94 in January 2005.  In February 2005, 
it was recorded that the Veteran had benign essential 
hypertension and had never been diagnosed with this 
previously, but had had several elevated readings.  A blood 
reading of 158/100 was shown in March 2005.  He was 
prescribed Doxazosin Mesylate for high blood pressure and 
this appeared in his active medication list in March 2005.  A 
blood pressure reading of 140/100 was recorded in April 2005.  
A May 2005 blood pressure reading was shown as 165/90.  The 
appellant's medication was changed to hydrochlorothiazide in 
June 2005 after he reported an inability to tolerate 
Doxazosin.  A blood pressure reading of 161/88 was obtained 
in July 2005.  In February 2006, a blood pressure of 162/95 
was shown.  The appellant's medication was changed to 
Lisinopril due to intolerance for hydrochlorothiazide.  An 
August 2006 clinic note indicated that Lisinopril caused his 
legs to go numb at night and his high blood pressure 
medication was changed to Nifedipine.  The Veteran continued 
to be followed up for hypertension and medication monitoring 
in this regard.  Records dated in 2007 reflect diastolic 
readings primarily in the 80s to 90s range, with systolic 
values in the 130 to 150 range.  Telmisartan (Micardis) was 
added to his high blood pressure prescription regimen.  

The Veteran was afforded a VA examination for hypertension in 
January 2007.  He denied any symptoms related to hypertension 
and related that his current treatment was Micardis without 
side effects.  On physical examination, standing blood 
pressure in the left arm was 150/91 with a sitting blood 
pressure of 175/91.  Sitting blood pressure in the right arm 
was 172/101.  A pertinent impression of hypertension was 
rendered.  

A letter dated in December 2007 was received from S. 
Sudarshan, M.D., who stated that the Veteran had been under 
his care since September 2007 for hypertension which was 
under good control.  

The Veteran's primary contentions are that he requires daily 
use of medication for control of hypertension or his 
diastolic blood pressure would be predominantly 100 or more.  
A careful review of the clinical evidence does not reflect 
diastolic pressures of predominantly 100 or more, and/or 
systolic pressures of predominantly 160 or more.  The Board 
observes, however, that there have been wide fluctuations in 
the Veteran's blood pressure readings over the years with the 
record demonstrating a substantial history of diastolic blood 
pressure readings of 100 or more, as well as systolic 
pressures of 160 or more, to include on VA examination in 
January 2007.  Here, the Veteran is also shown to have been 
continuously prescribed high blood pressure medications since 
around March 2005 for control of hypertension symptoms with 
limited success.  In this instance, the Board cannot 
ascertain with certainty what the Veteran's blood pressure 
would be without medication.  Therefore, although the 
evidence does not document diastolic pressures predominantly 
100 or more, and/or systolic pressures predominantly 160 or 
more, the Board finds that the substantial number of blood 
pressure readings within the applicable compensable ranges, 
along with the necessity for continuous blood pressure 
medication, more nearly approximate the criteria for the next 
higher disability rating. See 38 C.F.R. § 4.7 (2009).  Based 
on the foregoing, the Board resolves all doubt in the 
Veteran's favor by finding that a 10 percent evaluation is 
warranted for service-connected hypertension.  Absent a 
finding of more definitive hypertension symptomatology of 
diastolic pressures predominantly 110 or more, or systolic 
pressures predominantly 200 or more, however, an evaluation 
in excess of 10 percent is not in order. 

The Board has also considered whether a higher rating is 
warranted on an extraschedular basis.  Consideration of 
referral for an extraschedular rating requires a three-step 
inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), 
aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is 
therefore, adequate, and no referral is required.  If the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, then the second inquiry is whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as governing norms.  
If the Veteran's disability picture meets the second inquiry, 
then the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether an extraschedular 
rating is warranted.  

Having reviewed the evidence in its entirety and considered 
the Veteran's specific allegations of requiring medication to 
keep his blood pressure stable, the Board finds that the 
schedular criteria adequately contemplates all symptoms 
attributable to the service-connected disability at issue.  
Thus, referral for determination and assignment of an 
extraschedular rating is not warranted.  Consequently, the 
Board finds that the 10 percent rating assigned in this 
decision adequately reflects the clinically established 
impairment experienced by the Veteran.  Additionally, there 
is no evidence of changes in the Veteran's disability 
throughout the rating period so as to require staged ratings.


ORDER

A 10 percent rating for hypertension is granted subject to 
controlling regulations governing the payment of monetary 
awards.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


